








Exhibit 10.46.3




AMENDMENT NUMBER TWO TO
THE COCA-COLA REFRESHMENTS EXECUTIVE PENSION PLAN




WHEREAS, Coca-Cola Refreshments USA, Inc. sponsors the Coca-Cola Refreshments
Executive Pension Plan (the “Plan”);


WHEREAS, The Coca-Cola Company Benefits Committee has the authority to amend the
Plan; and


WHEREAS, the Committee wishes to amend the Plan to freeze the accrual of
benefits effective December 31, 2011.


NOW, THEREFORE, the Plan is hereby amended as follows, effective as of December
31, 2011:


1.
Section 1.4 shall be added to read as follows:



1.4    Freeze of Accrued Benefits. Effective December 31, 2011, accrued benefits
under the Plan are frozen, and no additional benefits will accrue after this
date.


2.
The definition of Benefit Service in Article II shall be amended to read as
follows:



“Benefit Service” shall have the same meaning as “Benefit Service” under the
Pension Plan and shall be determined in the same manner as under the Pension
Plan, provided, however, that service in 2011 shall be taken into account
without regard to the Pension Plan freeze on Benefit Service as of December 31,
2010, and no additional Benefit Service shall be credited to any Participant
after December 31, 2011.


3.
The definition of Cash Balance Account Base Benefit in Article II shall be
amended to read as follows:



“Cash Balance Account Base Benefit” means the Participant's Cash Balance Account
under the Pension Plan as of December 31, 2011, converted to an immediate single
life annuity commencing at Normal Retirement Age using the actuarial factors in
the Pension Plan in effect on December 31, 2011. The Cash Balance Account Base
Benefit shall be frozen as of December 31, 2011 and shall not increase or
decrease after that date.


4.
The definition of Eligible Employee in Article II shall be amended to read as
follows:



“Eligible Employee” means an Employee who, on October 1, 2010, is employed in a
position classified as within the Global Leadership, Executive Leadership,
Strategic Leadership, or Business Unit/Functional Leadership band, or in a
position otherwise determined to be eligible for participation by the Benefits
Committee. Notwithstanding the foregoing, as of December 31, 2011, all Employees
shall cease to be Eligible Employees, and no Employee shall become an Eligible
Employee on or after such date.



1

--------------------------------------------------------------------------------




5.
The definition of Final Average Earnings in Article II shall be amended to read
as follows:



“Final Average Earnings” shall be determined in the same manner as “Final
Average Earnings” under the Pension Plan, provided, however, that Compensation
shall be used in making such determination, and Compensation earned in 2011
shall be taken into account without regard to the Pension Plan freeze on Final
Average Earnings as of December 31, 2010. Final Average Earnings shall be frozen
as of December 31, 2011, and no Compensation earned after December 31, 2011
shall be taken into account in determining Final Average Earnings. In the case
of a Participant who Separates from Service on or before December 31, 2011,
Compensation earned in the year of separation shall be considered Compensation
earned in a complete calendar year.


6.
The definition of Final Average Earnings Base Benefit in Article II shall be
amended to read as follows:



“Final Average Earnings Base Benefit” means the Final Average Earnings Benefit
the Participant would receive under the Pension Plan determined as of December
31, 2011, excluding any portion of such benefit attributable to (i) a rollover
to the Pension Plan from a defined contribution plan, (ii) any “add on” benefits
relating to certain merged plans as described in the definition of “Final
Average Earnings Benefit” under the Pension Plan, or (iii) any early retirement
supplement paid pursuant to Article IV.I (or any successor provision) of the
Pension Plan, and determined before any applicable offset to such retirement
benefit as described in the definition of “Final Average Earnings Benefit” under
the Pension Plan. The Final Average Earnings Base Benefit shall be frozen on
December 31, 2011, and shall not increase or decrease after that date.


7.
Section 3.1 shall be amended to read in its entirety as follows:



3.1    Initial Participation. An Employee shall become a Participant in the Plan
on the later of the date on which he (a) becomes an Eligible Employee or (b)
becomes a participant in the Pension Plan. Notwithstanding the foregoing, no
Employee whose most recent hire date with the Company or any Affiliate is after
October 1, 2010 shall become a Participant in the Plan, and no Employee shall
become a Participant in the Plan after December 31, 2011.


8.
Section 3.2 shall be amended to read in its entirety as follows:



3.2    Cessation of Participation. Effective December 31, 2011, all Employees
shall cease to be Eligible Employees, and no Participant shall accrue any
additional benefits under this Plan. For any Participant who ceases to be an
Eligible Employee as a result of the preceding sentence, the Participant's
benefit under this Plan shall not be transferred to the Supplemental Pension
Plan.
A Participant who ceases to be an Eligible Employee as a result of a change in
his employment classification that occurs before December 31, 2011 shall no
longer be a Participant and shall not be entitled to accrue a benefit under the
Plan after the last day of the year in which the change in employment
classification occurs or after such other applicable date determined by the
Benefits Committee. If such a Participant Separates from Service with the
Employer and all Affiliates in the year the Participant ceases to be an Eligible
Employee, any benefit calculations under the Plan shall include Compensation and
Benefit Service through the earlier of the date of such Separation from Service
or December 31, 2011. If such a Participant does not Separate from Service with
the Employer and all Affiliates in the year in which the Participant ceases to
be an Eligible Employee and the Participant becomes a participant in the
Supplemental Pension Plan, the

2

--------------------------------------------------------------------------------




Participant's benefit calculated under Article IV as of the date he is no longer
an Eligible employee shall be transferred to the Supplemental Pension Plan. Such
transferred benefit shall constitute a minimum benefit as provided in Section
4.3 of the Supplemental Pension Plan. The transferred benefit shall be
calculated based on the reduction factors provided in this Plan for purposes of
determining whether it exceeds the benefit provided under the generally
applicable Supplemental Pension Plan formula, and if the transferred benefit
exceeds such Supplemental Pension Plan benefit, it shall be converted to a lump
sum or installments, as applicable, using the interest rate and mortality table
applicable under this Plan. Such transferred benefit shall be frozen in
accordance with the provisions of this Plan effective December 31, 2011
A Participant whose benefit liability was transferred by the Company to
International CCE Inc. under the Coca-Cola Enterprises, Inc. Executive Pension
Plan on October 2, 2010 ceased to be a Participant on that day. For the
avoidance of doubt, the rules set forth in the two preceding paragraphs do not
apply to such a Participant with respect to the transfer of the liability for
his benefit hereunder to International CCE Inc.


9.
Section 4.1(a) shall be amended to read in its entirety as follows:



(a)
Normal or Late Retirement. A Participant who Separates from Service on or after
attainment of his Normal Retirement Age shall be entitled to a benefit
calculated based on a life annuity in an amount equal to the excess, if any, of
(1) over (2) below:



(1) A retirement benefit equal to 1.15% percent of the Participant's Final
Average Earnings plus 0.25% of the Participant's Final Average Earnings in
excess of the Social Security Taxable Wage Base in effect in the earlier of the
year the Participant Separates from Service or 2011, multiplied by the
Participant's Benefit Service.


The sum of (A) and (B) below:


(A)    The Participant's Final Average Earnings Base Benefit.


(B)    The Participant's Cash Balance Base Benefit, increased, if applicable,
for commencement after Normal Retirement Age using the actuarial factors in the
Pension Plan as in effect on December 31, 2011.


If a Participant was previously an Employee and accrued a vested benefit under
this Plan during that prior period of employment, then an amount shall be added
to clause (2) above that is equal to such prior period vested Plan benefit
determined in the form of a single life annuity payable at Normal Retirement
Age.


Solely for purposes of this Article IV, if a Participant Separates from Service
before December 31, 2011, “Benefit Service” shall also include, in calculating
the amount under clause (1) and the Final Average Earnings Base Benefit under
clause (2)(A), the number of months of Benefit Service, if any, expressly
provided for under a severance agreement with the Employer or a severance plan
of the Employer, or, if no additional Benefit Service is expressly provided for
under such severance agreement or plan, the number of full months of the
Participant's compensation that was used to determine the amount paid to the
Participant under such severance agreement or plan, provided, however, that the
Participant shall not receive credit for any Benefit Service in excess of the
Benefit Service the Participant could have earned by working through December
31, 2011. The crediting of

3

--------------------------------------------------------------------------------




such additional Benefit Service is contingent on the Participant signing any
release or other agreement required by the Employer before the date specified by
the Employer. After December 31, 2011, no additional Benefit Service shall be
credited under the Plan.


If a Participant becomes vested in his benefit under this Plan pursuant to the
provision regarding transfers to a Related Company under Article V, the benefit
calculated under clauses (2)(A) and 2(B) above shall be determined assuming that
the Participant is also vested in his or her Final Average Earnings Base Benefit
and Cash Balance Account Base Benefit; however, amounts paid to the Participant
by the Related Company shall not be included in Compensation.


10.    Article 4.1(b)(2)(B) shall be amended to read as follows:


(B)
The Participant's Cash Balance Account Benefit reduced for commencement before
Normal Retirement Age to the later of age 55 or Separation from Service using
actuarial factors in the Pension Plan in effect on December 31, 2011.



11.    Article V shall be amended to read in its entirety as follows:


A Participant shall be fully vested in his or her benefit if the Participant has
at least five years of Vesting Service. If the Participant Separates from
Service with the Employer and all Affiliates before reaching five years of
Vesting Service, the Participant shall forfeit all benefits under this Plan.
Notwithstanding the foregoing, a Participant shall be fully vested upon a
transfer agreed to by the Employer to a Related Company if such Related Company
has been identified by the Benefits Committee as eligible for this special rule.
Further notwithstanding the foregoing, any Participant who is employed by the
Employer on December 31, 2011 shall be fully vested in his or her benefit if the
Participant has at least three years of Vesting Service. If such a Participant
Separates from Service with the Employer and all Affiliates before reaching
three years of Vesting Service, the Participant shall forfeit all benefits under
this Plan.


IN WITNESS WHEREOF, the Benefits Committee has caused this amendment to be
executed by its duly authorized member on this __14___ day of December, 2011.




THE COCA-COLA COMPANY
BENEFITS COMMITTEE




BY:_/s/ SUE FLEMING__________________
SUE FLEMING
Benefits Committee Chairperson



4